DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/21 has been entered.
Claims 1-2, 5, 7-13, 16-21, 25, and 27 are presently pending in this application.

Information Disclosure Statement
It is noted that the foreign references submitted in the IDS dated 9/2/2021 have not been considered because a copy of the Japanese reference in proper form has not been considered and the Chinese reference does not include an English abstract.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 19 recite “anesthetizing a patient with a technique other/less than total intravenous anesthesia”, which does not appear supported by the disclosure.  The specification only mentions anesthesia in paragraphs 0007 and 0075 of the publication.  In neither paragraph is there explicit disclosure of the step of anesthetizing a patient using other/less than total intravenous anesthesia.  Applicant also has not provided any citation for support of the new limitation.  Therefore, the limitation appears to be new matter.
Regarding Claims 1, 12, and 19, the recitation of adhering the anode at a location of
the patient proximate the patient’s anterior abdominal midline “entirely” below the patient’s
umbilicus is not supported by the disclosure.  The placement of said anode is disclosed in paragraphs 0068 and 0092 of the publication.  In paragraph 0092, the specification describes the anode may be placed at the anterior abdominal midline below the umbilicus, but “preferably with the electrode pair oriented side by side, symmetrically across the midline.”  Since the other electrode – cathode – of the pair is placed at spinal level L1-2, to have the anode at a symmetrical location would mean it is not entirely below the umbilicus, since the umbilicus is placed lower (distal) relative to the spinal level L1-2.  Further, given that the anode is significantly larger than the cathode (0068), a skilled artisan would recognize that placing only 
Regarding Claim 12, the recitation of “providing, at a display, graphical information regarding a transcutaneous nerve root stimulation functional mode showing an image of a human body showing electrode placement on the human body with: a first electrode at the back of the human body at spinal level L1-2 superior to a target surgical site; and a second electrode at a front of the human body over the human body’s anterior abdominal midline entirely below an umbilicus location of the human body” does not appear supported by the disclosure.  For example, paragraph 0069 and Table 5 disclose the electrode placement for transcutaneous nerve root stimulation electrodes on the body.  However, the image is shown on a label 96 of the electrode connector, and not the display.  If applicant contends that there is support for this on the display, no citation has currently been provided.  Therefore, the limitation appears to be new matter.
Claims 2, 5, 7-11, 13, 16-18, 20-21, 25, and 27 are rejected by virtue of dependence on claims above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In regard to Claim 1, it is unclear what is meant by anesthetizing the patient with “less than total intravenous anesthesia.”  As indicated by the 112 first paragraph above, the limitation does not seem supported by the disclosure.  Further, it is unclear if “less than” is meant to be similar to the recitation of “other than” total intravenous anesthesia, as recited in Claim 19.  Since the specification does not seem to provide any further support or explanation, it is assumed that “less than” means “another type” of anesthesia, as similarly recited in Claim 19.  However, clarification is requested.
Claims 2, 5, 7-11, 25, and 27 are rejected by virtue of dependency on Claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 5, 7, 9-11, 19, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over A) Gharib (US 2009/0054804; referred to hereafter as "Gharib-1”) in view of Minassian et al (“Neuromodulation of Lower Limb Control in Restorative Neurology,” 2012, Clinical Neurology and Neurosurgery, 114: 489-497) – cited by applicant on 3/17/2016, Palermo et al (US Pub No. 20080208287), and Curran et al (US Pub No. 20100286784) or Pimenta et al (US Pub No. 2007/0100212), further in view of Sloan et al (“Anesthesia for Intraoperative Neurophysiologic Monitoring of the Spinal Cord,” 2002, Journal of Clinical Neurophysiology, 19(5): 430-443) – cited by applicant on 3/17/2016.
B) Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pimenta et al (US Pub No. 2007/0100212) in view of Minassian et al, Palermo et al, and Sloan et al.

A) In regard to Claim 1, Gharib-1 disclose a spinal surgical procedure the method comprising the steps of:
delivering a first stimulation signal (early stimulation of the motor cortex in brain 0111) to lumbar motor neural pathways from a cathode electrode 22 to anode electrode 23, 25, best seen in Figure 2 (0090-0091, 0095); and determining a first neuromuscular response data set (detected EMG responses from various lower extremity muscles) using one or more electrodes 24 located inferior to a surgical site – defined as at lumbar spine such as L5 (0091, 0095, 0100 – target location is spine, 0158; Table 1 – recording electrode is placed at Vastus medialis, which is the thigh);
after determining the first neuromuscular response data set, establishing an operative corridor to the surgical target site (0110).


Regarding claim 2, Gharib-1 additionally teaches (MEP procedure described in paragraph 0111) delivering a second stimulation signal (stimulation of one of the other lower extremity muscles) to a location that is superior and inferior to the surgical target site; and determining a second neuromuscular response data set based on transmission of said second stimulation signal.
Regarding claim 5, Gharib-1 additionally teaches the first stimulation signal is a single pulse signal (0014).
Regarding claim 7, Gharib-1 additionally teaches (Figures 1-2) delivering a second stimulation signal (subsequent stimulation steps of paragraph 0111, occurring after surgery has started) to a location that is superior and inferior to said surgical target site of said spinal surgical procedure; determining a second neuromuscular response data set, based on transmission of said second stimulation signal, wherein the first and second stimulation signals are directed by a control unit (12 with user input from 34; see paragraph 0086), said control unit toggleable between a user-selected alert testing mode (“MEP manual” mode as described in paragraph 0111) and a user-selected threshold testing mode (“MEP auto” mode as described in paragraph 0111) and operating in the user-selected alert testing mode; receiving said first and second neuromuscular response data sets in the control unit, evaluating automatically, by the control unit in said user-selected alert testing mode, said second neuromuscular response data set for a presence or absence of a response in said second neuromuscular response data 
Regarding claim 9, Gharib-1 additionally teaches (Figures 1-2) delivering a second stimulation signal (subsequent stimulation steps of paragraph 0111, occurring after surgery has started) to a location that is superior and inferior to said surgical target site of said spinal surgical procedure; determining a second neuromuscular response data set, based on transmission of said second stimulation signal, wherein the first and second stimulation signals are directed by a control unit (12 with user input from 34; see paragraph 0086), said control unit toggleable between a user-selected alert testing mode (“MEP manual” mode as described in paragraph 0111) and user-selected threshold testing mode (“MEP auto” mode as described in paragraph 0111) and operating in the user-selected threshold testing mode, and wherein the intensity of the first and second stimulation signals are determined by the control unit (by calculation of Ithresh); receiving said first and second neuromuscular response data sets in the control unit, comparing automatically, by the control unit in said user-selected threshold testing mode, said intensities of said first and second stimulation signals to determine if the difference between said intensities of said first and second stimulation signals exceed a predetermined threshold (the predetermined “safe” and/or “unsafe” different values); and automatically displaying results indicative of the health or status of a nerve during the spinal surgical procedure based on the comparison by the control unit operating in the user-selected threshold testing mode (safety indicia of paragraph 0111).

Regarding claim 11, Gharib-1 additionally teaches establishing baseline responses for all muscles of interest (by establishing baseline Ithresh).

Regarding claims 1-2, 5, 7, 9-11, and 27, Gharib-1 does not teach transcutaneous, trans-abdominal stimulation of a lumbar motor nerve by adhering the cathode surface electrode to skin of a patient at a posterior location of the patient that is over the patient’s conus medullaris at spinal level L1-2 and superior to the surgical target site;
adhering an anode surface electrode to skin of the patient at an anterior location of the patient proximate the patient’s anterior abdominal midline below the patient’s umbilicus and that is superior to the surgical target site, wherein after the  cathode surface electrode and the  anode surface electrode have been adhered, the  anode surface electrode has a larger surface area in contact with the patient’s skin than the  cathode surface electrode.
Gharib-1 also does not teach establishing the operative corridor to the surgical target site along a lateral, trans-psoas path. 
Gharib-1 also does not expressly disclose anesthetizing a patient with a technique other than total intravenous anesthesia.

In regard to Claims 1-2, 5, 7, and 9,

It is noted that Minassian et al teach that posterior root fibers L2 to S2 spinal cord segments can be stimulated by transcutaneous SCS (spinal cord stimulation) with skin electrodes (Section 6, first paragraph).
Palermo et al teach that it is well-known in the art to adhere a cathode surface electrode 18a to skin of a patient at a posterior location of the patient that is over the patient’s conus medullaris at spinal level L1-2, best seen in Figure 3G, as well as adhere an anode surface 18b electrode to skin of the patient at an anterior location of the patient proximate the patient’s anterior abdominal midline below the patient’s umbilicus to effectively provide an electrode configuration for transabdominal stimulation, best seen in Figure 3G (0246, Claim 27).

Pimenta et al a method during a spinal surgical procedure, said method comprising the steps of: 
delivering a first transcutaneous, trans-abdominal stimulation signal to lumbar motor neural pathways via a cathode electrode 176, 177, and
determining a first neuromuscular response data set, based on the received transmission of said first transcutaneous, trans-abdominal stimulation signal (using anterior spine surgery access approach 0059, 0064) via an anode electrode 178, 
after determining the first neuromuscular response data set, establishing an operative corridor to a surgical target site along a lateral, trans-psoas path (abst, 0010, 0059, 0064, 0087, 0090).
Thus Pimenta et al make obvious the transcutaneous, trans-abdominal stimulation signal to the lumbar motor neural pathways via electrodes using a cathode and anode to detect the response to the stimulation signal as an effective manner of stimulating the neural pathway to detect any injury to nerves for a spinal surgery along the lateral, trans-psoas path and before establishing the operative corridor to the surgical target site.


It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the spinal stimulation taught by Gharib-1 to be the transcutaneous, trans-abdominal stimulation as taught by Minassian et al or Pimenta et al such that there is adhering in the manner above a  cathode surface electrode to skin of a patient at a posterior location of the patient that is superior to a surgical target site; adhering a  anode surface electrode to skin of the patient at an anterior location of the patient that is superior to the surgical target site, wherein after the  cathode surface electrode and the  anode surface electrode have been adhered, the  anode surface electrode has a larger surface area in contact with the patient’s skin than the  cathode surface electrode, taught by Minassian et al, as an equally as effective location and configuration for the electrodes to provide benefits desired to enable stimulation of a posterior spinal region by using effective transabdominal stimulation, such that the combination of the location of the electrodes in Minassian et al would result in the cathode and anode placed superior to the surgical target site defined as lumbar spine L5 in Gharib-1 (L1-2 and umbilicus at L3-4 are superior to L5).
This would also provide consistently and non-invasively stimulate posterior root fibers of the L2 to S2 spinal cord segments – such as L5 as defined above as the surgical site in Gharib-1 – with skin electrodes using stimulating electrodes over the paravertebral skin at a posterior location of the patient that is over the patient’s conus medullaris at spinal level L1-2, as taught 
It would also have been obvious at the time of the invention to one of ordinary skill in the art to modify the spinal stimulation taught by Gharib-1 as modified such that there is establishing an operative corridor to a surgical target site along a lateral, trans-psoas path and delivering the first stimulation signal before establishment of the operative corridor during a disc replacement spinal surgery as taught by Curran et al or Pimenta et al to provide continuous and intermittent intra-operative neural monitoring to avoid injury to nerves within or adjacent the psoas muscle during such type of spinal surgery, which would be commonly performed by Gharib-1.
Therefore, it would also have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gharib-1 as modified to anesthetize the patient with something other than total intravenous anesthesia before the surgical procedure, as taught by 

B) In regard to Claim 1 and 27, Pimenta et al a method during a spinal surgical procedure, said method comprising the steps of: 
delivering a first transcutaneous, trans-abdominal stimulation signal to lumbar motor neural pathways via a cathode electrode 176, 177, and
determining a first neuromuscular response data set, based on the received transmission of said first transcutaneous, trans-abdominal stimulation signal (using anterior spine surgery access approach 0059, 0064) via an anode electrode 178, 
after determining the first neuromuscular response data set, establishing an operative corridor to a surgical target site along a lateral, trans-psoas path (abst, 0010, 0059, 0064, 0087, 0090).
Thus Pimenta et al make obvious the transcutaneous, trans-abdominal stimulation signal to the lumbar motor neural pathways via electrodes using a cathode and anode to detect the response to the stimulation signal as an effective manner of stimulating the neural pathway to detect any injury to nerves for a spinal surgery along the lateral, trans-psoas path and before establishing the operative corridor to the surgical target site, i.e. lumbar spine L5 (0059).
27.  Pimenta et al disclose the method of claim 1, wherein establishing the operative corridor to the surgical target site along the lateral, trans-psoas path includes:


However, Pimenta et al do not expressly disclose the process performed by adhering the cathode surface electrode to skin of a patient at a posterior location of the patient that is over the patient’s conus medullaris at spinal level L1-2 and superior to the surgical target site; adhering an anode surface electrode to skin of the patient at an anterior location of the patient proximate the patient’s anterior abdominal midline below the patient’s umbilicus and that is superior to the surgical target site, wherein after the  cathode surface electrode and the  anode surface electrode have been adhered, the  anode surface electrode has a larger surface area in contact with the patient’s skin than the  cathode surface electrode.
Pimenta et al also do not expressly disclose anesthetizing a patient with a technique other than total intravenous anesthesia.

Minassian teach that it is well-known in the art to provide transcutaneous, trans-abdominal stimulation of a lumbar motor nerve by adhering a cathode surface electrode (“paravertebral electrode”) to skin of a patient at a posterior location (back) of the patient superior to the lower limbs; adhering an anode surface electrode (“abdominal electrode”) to skin of the patient at an anterior location (abdominal) of the patient proximate the patient’s anterior abdominal midline below the patient’s umbilicus and that is superior to the lower limbs (Figure 2 shows electrodes below umbilicus), wherein after the  cathode surface 
It is noted that Minassian et al teach that posterior root fibers L2 to S2 spinal cord segments can be stimulated by transcutaneous SCS (spinal cord stimulation) with skin electrodes (Section 6, first paragraph).
Palermo et al teach that it is well-known in the art to adhere a cathode surface electrode 18a to skin of a patient at a posterior location of the patient that is over the patient’s conus medullaris at spinal level L1-2, best seen in Figure 3G, as well as adhere an anode surface 18b electrode to skin of the patient at an anterior location of the patient proximate the patient’s anterior abdominal midline below the patient’s umbilicus to effectively provide an electrode configuration for transabdominal stimulation, best seen in Figure 3G (0246, Claim 27).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify Pimenta et al with Minassian et al and Palermo et al such that there is adhering a  cathode surface electrode to skin of a patient at a posterior location of the patient that is superior to a surgical target site; adhering a  anode surface electrode to skin of the patient at an anterior location of the patient that is superior to the surgical target site, wherein after the  cathode surface electrode and the  anode surface electrode have been adhered, the  anode surface electrode has a larger surface area in contact with the patient’s skin than the  cathode 
This would also provide consistently and non-invasively stimulate posterior root fibers of the L2 to S2 spinal cord segments – such as L5 as defined above as the surgical site in Gharib-1 – with skin electrodes using stimulating electrodes over the paravertebral skin at a posterior location of the patient that is over the patient’s conus medullaris at spinal level L1-2, as taught by Palermo et al, and with large reference electrodes over the lower abdomen, as taught by both Minassian et al and Palermo et al, as an effective electrode configuration to stimulate the desired spinal cord segment, i.e. L5, in the manner taught by Minassian et al.  Such stimulation electrodes may be used as status electrodes as they assist in determining the initial status or sensitivity of the various nerve pathways) and determine onset threshold levels and whether a measurable EMG response for a tool or probe being advanced toward one or more nerves of interest has been detected such that a stimulus pulse having a current intensity level at or below the onset level is indicative of the nerve being near the tool or probe and thus detected as is known in the art (see par 0011-0014 & 0053 of previously cited US 2004/0199084 to Kelleher).
Therefore, it would also have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pimenta et al as modified to anesthetize the patient with something other than total intravenous anesthesia before the surgical procedure, as taught by 

Regarding claim 19, Gharib-1 teaches (Figures 1-2; paragraph 0111) a method of neurophysiologic assessment during a spinal surgical procedure, said method comprising the steps of: 
establishing an operative corridor to a surgical target site (0110) inferior to spinal level L1-2, such as at L5 (0100);
before establishing the operative corridor (0110), delivering a first stimulation signal (stimulation in paragraph 0111 to establish baseline) by a neurophysiologic monitoring system to a location that is superior to the surgical target site of said spinal surgical procedure, wherein said first stimulation signal is of sufficient intensity to evoke a response in a muscle (the lower extremity muscle) located inferior to said surgical target site; and 
using one or more electrodes 24 inferior to the surgical site – defined as at lumbar spine such as L5 (0091, 0095, 0100 – target location is spine, 0158; Table 1 – recording electrode is placed at Vastus medialis, which is the thigh),
recording a first neuromuscular response data set of said muscle located inferior to said surgical target site based on the delivery of said first stimulation signal, wherein said first neuromuscular response data set includes the stimulation intensity (the magnitude of the stimulation that evokes a significant response) of the delivered first stimulation signal and the stimulation intensity (resulting EMG response magnitude) of the signal received at said muscle in response to said first stimulation signal, and wherein the stimulation intensity of the first stim), and wherein the control unit in the threshold testing mode detects changes in stimulation intensity between the first and second neuromuscular response data sets (changes in Ithresh); and automatically determining, by the neurophysiologic monitoring system, the health or status of a nerve during the spinal surgical procedure based on at least one of the alert testing mode and threshold testing mode, wherein an alert is provided in the alert testing mode if no response is detected to said second stimulation signal (“NO” response), and wherein an alert is 
Regarding claims 19, Gharib-1 does not teach transcutaneous, trans-abdominal stimulation of a lumbar motor nerve with a cathode electrode adhered to the midline of the back of a patient at spinal level L1-2 and a single anode electrode adhered to the patient’s anterior abdominal midline entirely below the patient’s umbilicus to determine the neuromuscular response.  Gharib also does not teach establishing the operative corridor to a surgical target site along a lateral, trans-psoas path and delivering the first stimulation signal before establishment of the operative corridor, and delivering the second stimulation signal during the establishment.  Gharib-1 also does not teach while the  cathode electrode and the  anode electrode are adhered to the patient, the anode electrode has a larger surface area in contact with the patient’s skin than the  cathode electrode.  Gharib-1 also does not expressly disclose anesthetizing a patient with a technique other than total intravenous anesthesia.

Minassian teach that it is well-known in the art to provide transcutaneous, trans-abdominal stimulation of a lumbar motor nerve by adhering a cathode surface electrode (“paravertebral electrode”) to skin of a patient at a posterior location (back) of the patient superior to the lower limbs; adhering an anode surface electrode (“abdominal electrode”) to skin of the patient at an anterior location (abdominal) of the patient proximate the patient’s anterior abdominal midline below the patient’s umbilicus and that is superior to the lower limbs (Figure 2 shows electrodes below umbilicus), wherein after the  cathode surface 
It is noted that Minassian et al teach that posterior root fibers L2 to S2 spinal cord segments can be stimulated by transcutaneous SCS (spinal cord stimulation) with skin electrodes (Section 6, first paragraph).
Palermo et al teach that it is well-known in the art to adhere a cathode surface electrode 18a to skin of a patient at a posterior location of the patient that is over the patient’s conus medullaris at spinal level L1-2, best seen in Figure 3G, as well as adhere an anode surface 18b electrode to skin of the patient at an anterior location of the patient proximate the patient’s anterior abdominal midline below the patient’s umbilicus to effectively provide an electrode configuration for transabdominal stimulation, best seen in Figure 3G (0246, Claim 27).
Curran et al teach that it is well-known in the art to establish an operative corridor to a surgical target site along a lateral, trans-psoas path (abst) during disc replacement surgery.  Curran et al also teach that it is well-known in the art that during said disc replacement surgery, it is advantageous to provide continuous and intermittent intra-operative neural monitoring to avoid injury to nerves within or adjacent the psoas muscle during the surgery (abst, 0008, 0072).  It is submitted that the time period of intra-operative includes during the surgery but before establishment of the corridor as well as during the establishing of the corridor.   

delivering a first transcutaneous, trans-abdominal stimulation signal to lumbar motor neural pathways via a cathode electrode 176, 177, and
determining a first neuromuscular response data set, based on the received transmission of said first transcutaneous, trans-abdominal stimulation signal (using anterior spine surgery access approach 0059, 0064) via an anode electrode 178, 
after determining the first neuromuscular response data set, establishing an operative corridor to a surgical target site along a lateral, trans-psoas path (abst, 0010, 0059, 0064, 0087, 0090).
Thus Pimenta et al make obvious the transcutaneous, trans-abdominal stimulation signal to the lumbar motor neural pathways via electrodes using a cathode and anode to detect the response to the stimulation signal as an effective manner of stimulating the neural pathway to detect any injury to nerves for a spinal surgery along the lateral, trans-psoas path and before establishing the operative corridor to the surgical target site.
Sloan et al teach that it is well-known in the art to use something other than total intravenous anesthesia during analogous lumbar spinal surgery, i.e. nitrous oxide, which produces minimal effects on peripheral sensory responses and MEPs (p. 430-431, 434-435).

It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the spinal stimulation taught by Gharib-1 to be the transcutaneous, trans-abdominal stimulation as taught by Minassian et al or Pimenta et al such that there is adhering in the 
This would also provide consistently and non-invasively stimulate posterior root fibers of the L2 to S2 spinal cord segments – such as L5 as defined above as the surgical site in Gharib-1 – with skin electrodes using stimulating electrodes over the paravertebral skin at a posterior location of the patient that is over the patient’s conus medullaris at spinal level L1-2, as taught by Palermo et al, and with large reference electrodes over the lower abdomen, as taught by both Minassian et al and Palermo et al, as an effective electrode configuration to stimulate the desired spinal cord segment, i.e. L5, in the manner taught by Minassian et al.  Such stimulation electrodes may be used as status electrodes as they assist in determining the initial status or sensitivity of the various nerve pathways) and determine onset threshold levels and whether a measurable EMG response for a tool or probe being advanced toward one or more nerves of interest has been detected such that a stimulus pulse having a current intensity level at or 
It would also have been obvious at the time of the invention to one of ordinary skill in the art to modify the spinal stimulation taught by Gharib-1 as modified such that there is establishing an operative corridor to a surgical target site along a lateral, trans-psoas path and delivering the first stimulation signal before establishment of the operative corridor during a disc replacement spinal surgery as taught by Curran et al or Pimenta et al to provide continuous and intermittent intra-operative neural monitoring to avoid injury to nerves within or adjacent the psoas muscle during such type of spinal surgery, which would be commonly performed by Gharib-1.
Therefore, it would also have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gharib-1 as modified to anesthetize the patient with something other than total intravenous anesthesia before the surgical procedure, as taught by Sloan et al, to provide an effective anesthesia that does not significantly affect peripheral sensory responses and MEPs, as would be measured by Gharib-1.


Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gharib-1 in view of Minassian et al, Palermo et al, Sloan et al, and Curran et al or Pimenta et al, further in view of and Kaula (US Patent 6,466,817).

Kaula teaches (Column 6, lines 10-14) a method of stimulating nerves and measuring and evaluating the EMG response, wherein the method is performed periodically.
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the steps of “delivering” the second transcutaneous, trans-abdominal stimulation signal and of “determining”, “receiving” and “evaluating” the second neuromuscular response data set of Gharib-1 in view of Minassian et al as modified by Palermo et al, Sloan et al, and Curran et al or Pimenta et al so that these steps are performed periodically, as taught by Kaula, because periodic nerve evaluation during a surgical procedure allows evaluation of the success of the procedure, as taught by Kaula (Column 6, line 14).


Claims 12 and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over A) Gharib (US 2009/0054804; referred to hereafter as "Gharib-1”) in view of Minassian et al (“Neuromodulation of Lower Limb Control in Restorative Neurology,” 2012, Clinical Neurology and Neurosurgery, 114: 489-497) – cited by applicant on 3/17/2016, Palermo et al (US Pub No. 20080208287), and Curran et al (US Pub No. 20100286784) or Pimenta et al (US Pub No. 2007/0100212).
Regarding claim 12, Gharib-1 teaches (Figures 1-2; paragraph 0111) a non-transitory computer-readable medium for use during a spinal surgical procedure of a patient, comprising instructions stored thereon, that when executed on a processor, perform the steps of: 
providing, at a display, graphical information regarding a transcutaneous nerve root
stimulation functional mode showing an image of a human body showing electrode
placement on the human body with (0094, 0158, 0162): a first cathode electrode 22 and a second anode electrode 25;
(a) causing delivering, by a stimulation electrode (22), a first (stimulation in paragraph 0111 to establish baseline) and second (subsequent stimulation in paragraph 0111, after surgery has started) stimulation signals to a location that is superior to a surgical target site; (b) recording, by a recording electrode 24 (MEP recording electrodes positioned on the lower extremities), first and second responses to said first and second stimulation signals of a muscle located inferior to said surgical target site (0091, 0095, 0100 – target location is spine, 0158; Table 1 – recording electrode is placed at Vastus medialis, which is the thigh); (c) receiving said first and second responses in a control unit (12 with user input from 34; see paragraph 0086), said control unit toggleable between an alert testing mode (“MEP manual” mode as described in paragraph 0111) and a threshold testing mode (“MEP auto” mode as described in paragraph 0111); (d) automatically evaluating, by the control unit, the recorded first and second responses for at least one of: a presence and absence of said second response while operating in said alert testing mode (by evaluating responses to a given Istim); and changes, over time, to stimulation signal intensity of said first and second stimulation signals required to elicit said first and second responses while operating in said threshold testing mode (by evaluating Ithresh); and (e) 
The target surgical site is defined in Gharib-1 as lumbar spine at L5 (0100), after determining the first neuromuscular response data set, establishing an operative corridor to the surgical target site (0110).

Regarding claim 16, Gharib-1 additionally teaches the second display view uses a color indicator to alert a user of said absence of said second response (because the “NO” indication is displayed on display 34 in some color).
Regarding claim 17, Gharib-1 additionally teaches delivering a plurality of transcutaneous stimulation signals at timed intervals (the subsequent tests delivered throughout the procedure to determine Ithresh for each channel described in paragraph 0111).
Regarding claim 18, Gharib-1 additionally teaches establishing a baseline response for the muscle (by establishing baseline Ithresh).

Gharib-1 does not teach transcutaneous, trans-abdominal stimulation of a lumbar motor nerve by adhering the cathode surface electrode to skin of a patient at a posterior location of the patient that is over the patient’s conus medullaris at spinal level L1-2 and superior to the surgical target site; adhering an anode surface electrode to skin of the patient at an anterior location of the patient proximate the patient’s anterior abdominal midline below the patient’s umbilicus and that is superior to the surgical target site.
Gharib-1 also does not teach establishing the operative corridor to the surgical target site along a lateral, trans-psoas path. 

Regarding claims 12 and 17, 
Minassian teach that it is well-known in the art to provide transcutaneous, trans-abdominal stimulation of a lumbar motor nerve by adhering a cathode surface electrode (“paravertebral electrode”) to skin of a patient at a posterior location (back) of the patient superior to the lower limbs; adhering an anode surface electrode (“abdominal electrode”) to skin of the patient at an anterior location (abdominal) of the patient proximate the patient’s anterior abdominal midline below the patient’s umbilicus and that is superior to the lower limbs (Figure 2 shows electrodes below umbilicus), Section 6 (“transcutaneous lumbar spinal cord stimulation for modification of altered neural control following spinal cord injury, pg. 493-494) to provide an effective electrode configuration for transabdominal stimulation as an effective manner for stimulation of a posterior spinal region.

Palermo et al teach that it is well-known in the art to adhere a cathode surface electrode 18a to skin of a patient at a posterior location of the patient that is over the patient’s conus medullaris at spinal level L1-2, best seen in Figure 3G, as well as adhere an anode surface 18b electrode to skin of the patient at an anterior location of the patient proximate the patient’s anterior abdominal midline below the patient’s umbilicus to effectively provide an electrode configuration for transabdominal stimulation, best seen in Figure 3G (0246, Claim 27).
Curran et al teach that it is well-known in the art to establish an operative corridor to a surgical target site along a lateral, trans-psoas path (abst) during disc replacement surgery.  Curran et al also teach that it is well-known in the art that during said disc replacement surgery, it is advantageous to provide continuous and intermittent intra-operative neural monitoring to avoid injury to nerves within or adjacent the psoas muscle during the surgery (abst, 0008, 0072).  It is submitted that the time period of intra-operative includes during the surgery but before establishment of the corridor as well as during the establishing of the corridor.   
Pimenta et al a method during a spinal surgical procedure, said method comprising the steps of: 
delivering a first transcutaneous, trans-abdominal stimulation signal to lumbar motor neural pathways via a cathode electrode 176, 177, and

after determining the first neuromuscular response data set, establishing an operative corridor to a surgical target site along a lateral, trans-psoas path (abst, 0010, 0059, 0064, 0087, 0090).
Thus Pimenta et al make obvious the transcutaneous, trans-abdominal stimulation signal to the lumbar motor neural pathways via electrodes using a cathode and anode to detect the response to the stimulation signal as an effective manner of stimulating the neural pathway to detect any injury to nerves for a spinal surgery along the lateral, trans-psoas path and before establishing the operative corridor to the surgical target site.

It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the spinal stimulation taught by Gharib-1 to be the transcutaneous, trans-abdominal stimulation as taught by Minassian et al or Pimenta et al such that there is adhering in the manner above a  cathode surface electrode to skin of a patient at a posterior location of the patient that is superior to a surgical target site; adhering a  anode surface electrode to skin of the patient at an anterior location of the patient that is superior to the surgical target site, wherein after the  cathode surface electrode and the  anode surface electrode have been adhered, taught by Minassian et al, as an equally as effective location and configuration for the electrodes to provide benefits desired to enable stimulation of a posterior spinal region by using effective transabdominal stimulation, such that the combination of the location of the 
This would also provide consistently and non-invasively stimulate posterior root fibers of the L2 to S2 spinal cord segments – such as L5 as defined above as the surgical site in Gharib-1 – with skin electrodes using stimulating electrodes over the paravertebral skin at a posterior location of the patient that is over the patient’s conus medullaris at spinal level L1-2, as taught by Palermo et al, and with large reference electrodes over the lower abdomen, as taught by both Minassian et al and Palermo et al, as an effective electrode configuration to stimulate the desired spinal cord segment, i.e. L5, in the manner taught by Minassian et al.  Such stimulation electrodes may be used as status electrodes as they assist in determining the initial status or sensitivity of the various nerve pathways) and determine onset threshold levels and whether a measurable EMG response for a tool or probe being advanced toward one or more nerves of interest has been detected such that a stimulus pulse having a current intensity level at or below the onset level is indicative of the nerve being near the tool or probe and thus detected as is known in the art (see par 0011-0014 & 0053 of previously cited US 2004/0199084 to Kelleher).
It would also have been obvious at the time of the invention to one of ordinary skill in the art to modify the spinal stimulation taught by Gharib-1 as modified such that there is establishing an operative corridor to a surgical target site along a lateral, trans-psoas path and .


Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gharib-1 in view of Minassian et al, Palermo et al, and Curran et al or Pimenta et al, further in view of Gharib (US 2009/0177112; hereafter “Gharib-2”).
Gharib-1 in view of Minassian et al, Palermo et al, and Curran et al or Pimenta et al teaches all of the elements of the current invention as stated above for claim 12 except providing an alert when a predetermined period of time has elapsed since delivering the delivering the second transcutaneous, trans-abdominal stimulation signal or providing a monophasic single pulse signal for the first and second stimulation signals.
Gharib-2 also teaches providing a series of monophasic single pulses as effective for the MEP stimulation (0073, Claim 3).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the method of Gharib-1 in view of Minassian et al, Palermo et al, and Curran et al, or Pimenta et al to have the first and second transcutaneous transabdominal stimulation signals be a monophasic single pulse as an effective form for the stimulation of Gharib-1.

Claim 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gharib-1 in view of Minassian et al, Palermo et al, Sloan et al, and Curran et al or Pimenta et al, further in view of Gharib (US 2009/0177112; hereafter “Gharib-2”).
Gharib-1 in view of Minassian et al, Palermo et al, Sloan et al, and Curran et al or Pimenta et al teaches all of the elements of the current invention as stated above for claim 19 except providing an alert when a predetermined period of time has elapsed since delivering the delivering the second transcutaneous, trans-abdominal stimulation signal or providing a monophasic single pulse signal for the first and second stimulation signals.
Gharib-2 teaches (paragraph 0101) providing an alert when a predetermined period of time has elapsed since delivering an MEP stimulation.
Gharib-2 also teaches providing a series of monophasic single pulses as effective for the MEP stimulation (0073, Claim 3).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the method of Gharib-1 in view of Minassian et al, Palermo et al, Sloan et al, and Curran et al, or Pimenta et al by further incorporating the alert taught by Gharib-2 to ensure that the operator is performing the MEP evaluation frequently enough to detect and minimize neuromuscular damage as well as have the first and second transcutaneous transabdominal stimulation signals be a monophasic single pulse as an effective form for the stimulation of Gharib-1.


Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gharib-1 in view of Minassian et al, Palermo et al, Sloan et al, and Curran et al  Pimenta et al, OR Pimenta et al in view of Minassian et al, Palermo et al, and Sloan et al, further in view of Gharib (US 2009/0177112; hereafter “Gharib-2”) and Stein (US Pub No.  20130076157).
In regard to Claim 25, Gharib-1 in view of Minassian et al, Palermo et al, Sloan et al, and Curran et al or Pimenta et al, OR Pimenta et al in view of Minassian et al, Palermo et al, and Sloan et al teaches all of the elements of the current invention as stated above for claim 1 including a control unit (12 with user input from 34; see paragraph 0086) as taught by Gharib-1, configured to cause transcutaneous, trans-abdominal stimulation via the cathode electrode as taught by Minassian et al or Pimenta et al above, but do not expressly disclose:
activating a first timer corresponding to a first predetermined time interval responsive to delivering trans-abdominal stimulation; responsive to the first timer indicating that the first predetermined time interval elapsed: activating a first reminder alert configured to remind a user to perform a transcutaneous nerve root test; and; activating a second timer corresponding to a second predetermined time interval; responsive to the second timer indicating that the second predetermined time interval elapsed, activating a second reminder alert configured to remind a user to perform a transcutaneous nerve root test; and responsive to detecting actuation of a start stimulation button after activating the second reminder alert, restarting the first timer and silencing the second reminder alert.
Gharib-2 teach that it is well-known in the art to activating a first timer corresponding to a first predetermined time interval responsive to delivering a stimulation (0101); responsive to 
Stein et al teach that it is well-known in the art to monitor at least two time periods as needed during an analogous spinal procedure (0186-0207).  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gharib-1 in view of Minassian et al, Palermo et al, Sloan et al, and Curran et al  Pimenta et al, OR Pimenta et al in view of Minassian et al, Palermo et al, and Sloan et al to include activating a first timer corresponding to a first predetermined time interval responsive to delivering trans-abdominal stimulation; responsive to the first timer indicating that the first predetermined time interval elapsed: activating a first reminder alert configured to remind a user to perform a transcutaneous nerve root test, as taught by Gharib-2, wherein a transcutaneous nerve root test is taught by the stimulation of Gharib-1 as broadly as has been claimed, to effectively remind the user to perform the desired test, and then activating a second timer corresponding to a second predetermined time interval; responsive to the second timer indicating that the second predetermined time interval elapsed, activating a second reminder alert configured to remind a user to perform a transcutaneous nerve root test, as suggested by Stein et al, and since it would be advantageous to provide two reminders to the user to perform the test when the first reminder alert does not result in the test being initiated wherein Stein et al teaches the user of two time periods, and thus in combination with Gharib-2 would make obvious the use of a second timer as well as a second reminder alert in the manner 


Response to Arguments
Applicant’s arguments with respect to claims above have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection because applicant has not provided any specific arguments with respect to Gharib-1 or Curran et al regarding the new amendment.  While Minassian et al is still set forth, Palermo et al and Sloan et al have also been added to teach new limitations.  It is further noted that the combination of Minassian et al with Gharib-1 teaches the proper positioning of the electrodes relative to the surgical target site when it is defined as L5 in the lumbar spine region.  Also see 112 rejections above.
Applicant contends that it would not be obvious to modify Pimenta et al with Minassian et al because then the electrodes on Pimenta et al would no longer be on the retractor but on the skin.  However, it is noted that the combination does not require that Pimenta et al have its electrodes moved; rather, additional skin electrodes as taught by Pimenta et al and Palermo et al may be added as motivated by reasons elaborated above. 

Conclusion            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340. The examiner can normally be reached 10 am - 6 pm.          
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791


/DEVIN B HENSON/Primary Examiner, Art Unit 3791